tcmemo_2006_177 united_states tax_court larry j lundgren and anita l lundgren petitioners v commissioner of internal revenue respondent docket nos filed date ps failed to report certain farming income for the and taxable years and a capital_gain for the taxable_year r determined deficiencies and asserted penalties under sec_6662 i r c which ps contested primarily on the basis of tax_protester arguments held ps are liable for the deficiencies determined by r for and including self-employment taxes pursuant to sec_1401 i r c and a capital_gain for held further ps are liable for penalties under sec_6662 i r c for and larry j lundgren and anita l lundgren pro sese joan e steele for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following federal_income_tax deficiencies and penalties with respect to petitioners’ federal income taxes year deficiency dollar_figure big_number big_number big_number the issues for decision are accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure whether the income from the lucky kirt irrevocable_trust lucky kirt trust should be attributed to petitioners whether petitioners are liable for self-employment taxes under section for the taxable years through whether petitioners are liable for tax on a capital_gain in taxable_year whether petitioners are liable for accuracy-related_penalties under sec_6662 for the taxable years through and whether the court should impose a penalty sua sponte under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact background the exhibit sec_2 of the parties are incorporated herein these cases were consolidated for purposes of trial briefing and opinion at the time these petitions were filed petitioners resided in gove kansas respondent issued petitioners notices of deficiency for the taxable_year on date and for the and taxable years on date petitioners timely filed a petition on date for the taxable_year and a petition on date for the and taxable years larry j lundgren mr lundgren was a farmer and anita l lundgren mrs lundgren was a registered nurse and the secretary of the lucky kirt trust from through at least a portion of the lucky kirk trust was formed at the request of raymond roemer father of mrs lundgren and was allegedly created on date neither of petitioners was present during the formation of the trust or the signing of the trust document dennis roemer brother of mrs lundgren was present during trust formation discussions between his father and jimmy clayton although requested by the court the parties did not file a stipulation of facts on the basis of religious beliefs mr lundgren refused to stipulate anything except petitioners’ names chisum a k a j c chisum mr chisum the lucky kirt trust’s trustee however dennis roemer was not present during the signing of the trust documents nor did he read the trust documents to fund the trust raymond roemer transferred land located in gove county kansas to lucky kirt trust by warranty deed dated date and recorded date upon the purported creation of the lucky kirt trust mrs lundgren signed the minutes of lucky kirt in the capacity of secretary and her handwritten name appears on the signature line for the general manager in the same document mr lundgren signed in the capacity of the assistant general manager and mr chisum signed in the capacity of the managing agent on behalf of the trust’s trustee the prudent man trustee co prudent man trustee mr chisum did not have any documentation relating to his authority via the prudent man trustee or lucky kirt trust to sign documents as managing agent and did not provide a copy of the lucky kirt trust document petitioners did not at any time jimmy clayton chisum is a known promoter of tax-avoidance schemes aspects of his tax-avoidance schemes are described in lipari v commissioner tcmemo_2000_280 sec_6673 penalty imposed on taxpayers who claimed they were unable to obtain records from mr chisum trustee of their trust and george v commissioner tcmemo_1999_381 trust of which mr chisum was trustee was a sham and payments received by that trust were income of osteopathic physician who performed services that generated the income the record contains references to lucky kirt ii trust and lucky kirt trust ii there was never a_trust named lucky kirt ii rather lucky kirt ii was the name given to the legg mason wood walker legg mason option trading account during either the audit or at trial provide a copy of the trust agreement raymond roemer who was the initial beneficiary of lucky kirt trust died on date after the death of raymond roemer mrs lundgren’s name was listed as the 100-percent beneficiary of lucky kirt trust the 100-percent member of lucky kirt trust or the sole entity receiving payment on several documents submitted to the u s department of agriculture usda in addition she signed other documents submitted to the usda as participant owner operator manager or agent on behalf of lucky kirt trust these documents were signed for multiple years among these the and years in issue hall and strong lc hall and strong at a date undisclosed by the record became the successor trustee to the prudent man trustee mr chisum did not have any documentation at trial supporting hall and strong’s appointment as trustee of lucky kirt trust the signature card of the farmers state bank of oakley kansas for the lucky kirt trust listed the signatures of mr chisum raymond roemer and the signature stamp of jc chisum as authorized signers on the account mrs lundgren was authorized during at least some of the years at issue to sign checks for the lucky kirt trust using the signature stamp of mr chisum mr chisum gave mrs lundgren the authority to perform certain duties in her capacity as the secretary of lucky kirt trust an option trading account at legg mason was created on or about date and mrs lundgren signed the account’s documentation on date the account statements during the years at issue list raymond f roemer as trustee although by then he was deceased on date the legg mason account reflected a sale of a u s treasury note with a face value of dollar_figure for dollar_figure in lucky kirt trust disbursed dollar_figure to mr lundgren allegedly as a gentleman’s loan for farming_purposes the loan was not memorialized in a written_agreement and there was no repayment schedule no final payoff date and no interest rate lucky kirt trust also disbursed money to petitioners’ daughter to buy a car the loan to petitioners’ daughter was not reduced to a written_agreement although mr chisum confirmed that regular payments were made on this loan he did not provide any proof of the payments and there was no interest rate applied to the loan mr chisum did not charge interest on these loans petitioners farmed the land held by lucky kirt trust as tenant farmers under a crop shares agreement which provided for petitioners to live on the land and bring in crops in lieu of rent payments the crop share was adjusted to reflect the profitability of the crops and approximate rental value of the land the crop shares agreement was not in writing mr chisum was a part-time consultant who consulted in business planning business management estate_planning and estate management including the creation of trust documents such as the lucky kirt trust mr chisum held a high school degree and was specially trained in nuclear engineering while in the navy he did not learn to read until the age of and learned about tax planning through his accountant richard gilmore and seminar-type courses rather than any formalized tax education mr chisum did not hold any professional licenses nor did he seek legal advice in creating these trusts to determine the trusts’ treatment by the internal_revenue_service i contentions of the parties opinion on the premises of tax_protester arguments petitioners contend that they were not required and should not be required to pay income taxes specifically petitioners argue that they did not earn any income from receive any distributions from and were not involved with lucky kirt trust a k a lucky kirt ii trust petitioners maintain that they are merely tenant farmer sec_5 petitioners at various junctures have alluded to the sixteenth_amendment as the court noted at trial our tax system the internal_revenue_code and the tax_court have been firmly established as constitutional see 737_f2d_1417 5th cir 611_f2d_1226 8th cir specifically the court notes that the federal_income_tax laws are constitutional the whole purpose of the 16th amendment was to relieve all income taxes when imposed from apportionment and from a consideration of the source whence the income was derived 82_tc_403 and caretakers of land owned by lucky kirt trust not owners of or in control of any lucky kirt trust assets or income petitioners assert that the period of limitations for attacking the validity of the lucky kirt trust expired in that the income_tax is one of voluntary self-assessment and they have correctly self-assessed and paid that the revenue_agent exceeded her authority and that this court has no jurisdiction to decide these cases therefore petitioners conclude there are no penalties due from petitioners for the taxable years in issue respondent asserts that petitioners earned_income through the sham lucky kirt trust and that the lucky kirt trust should be disregarded for tax purposes due to its lack of economic_substance thus the income from lucky kirt trust should be attributed to petitioners and as a result petitioners also have a capital_gain in and are liable for self-employment taxes for all the years in issue morever respondent contends that petitioners’ defenses to the deficiencies and penalties comprise only self-serving testimony and tax_protester arguments petitioners’ arguments are frivolous respondent timely issued the notices of deficiency in these cases in accordance with the statute_of_limitations petitioners’ arguments regarding the legitimacy of the federal_income_tax system have been universally rejected as frivolous and warrant no further comment see crain v commissioner supra pincite8 we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that they have some colorable merit in the instant cases the tax_court has exclusive jurisdiction over petitioners’ disputed income taxes see sec_6214 357_f3d_143 n 1st cir ii burden_of_proof in general the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving that the commissioner’s determination is improper rule a 290_us_111 the presumption of correctness is appropriate where the commissioner has furnished evidence linking the taxpayer to the tax generating activity 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 where the commissioner introduces evidence that the taxpayer received unreported income as respondent did here the burden generally is on the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary and erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 see also palmer v irs f 3d 9th cir the commissioner’s deficiency determinations and assessments for unpaid taxes are normally entitled to a presumption of correctness so long as they are supported by a minimal factual foundation emphasis added 680_f2d_1268 9th cir however sec_7491 may shift the burden to the commissioner in specified circumstances for example where the taxpayer produces credible_evidence and meets other requirements sec_7491 see also h conf rept pincite 1998_3_cb_747 reciting the definition of credible_evidence in addition to shift the burden_of_proof taxpayers must maintain all records required by the code and regulations and cooperate with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not satisfy the prerequisites under sec_7491 and to shift the burden_of_proof to respondent they did not produce any evidence or documentation disputing respondent’s determinations or supporting their claims as to the economic_substance of the lucky kirt trust specifically they failed to provide either a copy of the trust document for lucky kirt trust or any documentation authorizing mrs lundgren or mr chisum to act on behalf of the trust or present any credible_evidence other than their own self-serving testimony that the trust had economic_substance or even existed similarly petitioners did not provide any evidence regarding the capital_gain determination for and self-employment_tax liabilities for through consequently except for any penalties subject_to sec_7491 as to which respondent bears the initial burden of production the general premise of rule a remains applicable iii lucky kirt trust as a disregarded_entity taxpayers are generally allowed to arrange and conduct their affairs and structure their transactions to minimize any adverse tax implications see 293_us_465 73_tc_1235 however where the creation of a_trust lacks economic_effect and has no other cognizable economic relationship we may ignore the trust as a sham see eg 79_tc_714 affd 731_f2d_1417 9th cir markosian v commissioner supra muhich v commissioner tcmemo_1999_192 affd 238_f2d_860 7th cir a fundamental principle of tax law is that income is taxed to the person who earns it see 337_us_733 281_us_111 a taxpayer cannot avoid income_taxation by assigning income which a taxpayer controlled to a_trust thereby effectively shifting the burden of tax 621_f2d_1318 8th cir affg tcmemo_1979_164 petitioners by assigning income from their farming operations have attempted to shift their income to lucky kirt trust the court looks behind the trust and will disregard the trust if it lacks economic_substance and was created for tax_avoidance purposes to determine whether a_trust has economic_substance we consider these factors whether the taxpayer- grantor’s relationship to the transferred property differed materially before and after the trust’s creation whether the trust had an independent_trustee whether an economic_interest passed to other trust beneficiaries and whether the taxpayer respected the restrictions placed on the trust’s operation as set forth in the trust documents ie whether the taxpayer felt bound by any trust restrictions or the law of trusts see eg markosian v commissioner supra pincite- muhich v commissioner supra as discussed below each of these factors supports a conclusion that lucky kirt trust did not have any economic_substance a raymond roemer’s relationship to lucky kirt trust there is no indication that raymond roemer’s relationship to the land he transferred to lucky kirt trust before or after the formation of the trust differed in any material way petitioners did not provide any evidence of any material_change in raymond roemer’s relationship to the land after the trust’s formation the transfer of land to the trust failed to alter any cognizable economic relationship between mr roemer and the property transferred see markosian v commissioner supra pincite petitioners did not provide the trust agreement or any evidence to the contrary consequently it is apparent that raymond roemer retained his same relationship to the property after the transfer that he had before the transfer b independence of lucky kirt trust trustee petitioners have failed to establish that the trustee was actually independent of lucky kirt trust mr chisum as the prudent man trustee claimed to be the original trustee for the trust then he claimed that hall and strong was the trustee following the prudent man trustee however neither mr chisum nor petitioners provided any documentation evidencing such a change in the trust’s trustee although mr chisum was purportedly the named trustee it was mrs lundgren the percent beneficiary after raymond roemer’s death who appeared to make all the decisions regarding the trust and signed documents on behalf of the trust this included mrs lundgren’s authorization to sign checks for lucky kirt trust as she was one of the names listed on the preprinted checks for the lucky kirt trust account although mrs lundgren claimed that she signed checks and other documents pertaining to the trust using the signature stamp of mr chisum in her role as secretary for lucky kirt trust there is no evidence other than petitioners’ self-serving testimony that mr chisum actually controlled the manner in which she used the signature stamp thus there was no convincing evidence that mrs lundgren’s authority to use the signature stamp of mr chisum was restricted in any meaningful way raymond roemer was listed as the trustee on the legg mason documents for the lucky kirt trust ii account for the years in issue mrs lundgren signed a client option agreement for the legg mason account on date and for the years in issue all legg mason account statements for the lucky kirt trust ii account were sent to mrs lundgren’s address morever there is nothing in the record to suggest that mr chisum exercised any power or authority over the legg mason account these facts demonstrate the lack of an independent_trustee for the purported lucky kirt trust c economic interests of beneficiaries the lucky kirt trust arrangement does not reflect an economic interest’s being transferred to any other beneficiaries raymond roemer had the power_to_revoke or amend the trust and petitioners did not provide any evidence to the contrary thus raymond roemer essentially had unlimited power to control the trust property in any manner and upon his death mrs lundgren in practice replaced her father as the trustee mrs lundgren signed several documents for the usda identifying herself in capacities such as the heir or beneficiary of lucky kirt trust and on behalf of lucky kirt trust as participant owner operator manager or agent after raymond roemer’s death in mrs lundgren was the only one with access and control_over the lucky kirt trust ii bank account because as secretary she was the only other person listed on the account because the lucky kirt trust had no other beneficiaries than mrs lundgren and because the lucky kirt trust ii bank account was completely controlled by mrs lundgren after her father’s death petitioners had the power to allocate all the income and property of the trust to themselves to the detriment of other potential trust beneficiaries d respect for trust restrictions petitioners did not demonstrate that they respected the restrictions of the trust or the law of trusts as they did not show they felt bound by restrictions or trust law further they did not show that the trust imposed any substantial restrictions on petitioners’ use of the trusts’ property or the legg mason bank account as an example of petitioners’ disregard for trust restrictions lucky kirt trust’s dollar_figure loan to mr lundgren in which was purportedly made for good will lacked any documentation the loan agreement if one existed was not in writing and the loan did not provide for a repayment schedule a payoff date or an interest rate although mr chisum testified that the payments on the loan were being made petitioners did not provide any evidence to corroborate mr chisum’s statement similarly the lucky kirt trust loan to petitioners’ daughter shows that petitioners were not bound by any trust restrictions the loan was for the personal purchase of a car merely because petitioners’ daughter desired a car as before there was no written loan agreement no interest rate and no proof of any loan payments mr chisum’s statement that he preferred never to charge interest is inconsistent with his fiduciary responsibilities and is not a valid reason for a_trust to provide an interest-free_loan the lucky kirt trust loans to mr lundgren and petitioners’ daughter will not be respected as bona_fide loans a bona_fide loan requires a debt-creditor relationship and the expectation of repayment 54_tc_905 the court considers the following factors as relevant here in determining whether a valid debtor-creditor relationship existed whether the purported loan was evidenced by a written promissory note whether a reasonable market rate of interest was charged whether a schedule for repayment or a stated maturity_date was established whether security or collateral for the loan existed and whether the loan was actually repaid by the stated maturity_date 18_tc_780 affd 205_f2d_353 2d cir meier v commissioner tcmemo_2003_94 the loans from lucky kirt trust to mr lundgren and petitioners’ daughter did not contain any of the elements that would support the creation of a bona_fide loan because of the relationship between petitioners and the trust these transfers will be highly scrutinized see clark v commissioner supra pincite holding that intrafamily transactions are subject_to rigid scrutiny the loans are conclusive evidence that in practice the trust was petitioners’ alter ego and petitioners were not bound by the restrictions of the trust if there really was one or the law of trusts the combination of these factors and the apparent lack of any substantive trust purpose other than tax_avoidance compels a finding that lucky kirt trust shall be disregarded for federal_income_tax purposes see markosian v commissioner t c pincite5 therefore petitioners will be taxed on the income attributed to lucky kirt trust see sec_61 iv self-employment_tax sec_1401 imposes in addition to other taxes a tax on the self-employment_income of every individual subject_to exclusions not applicable in the instant case self-employment_income refers to the net_earnings_from_self-employment derived by an individual sec_1402 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the claimed deductions in the year in issue allowed by this subtitle which are attributable to such trade_or_business the burden_of_proof to show that respondent’s determination was in error remains with petitioners they offered no evidence and advanced no arguments with respect to liability for self- employment_taxes the burden does not shift to respondent under sec_7491 petitioners farmed the land held in the lucky kirt trust and assigned their income from farming activities to the trust because we have determined that lucky kirt trust is a sham trust petitioners earned farming income as sole proprietors or partners thus their income is subject_to self-employment_tax see e g pelham v commissioner tcmemo_2001_173 whitehead v commissioner tcmemo_1991_455 affd without published opinion 17_f3d_398 9th cir petitioners did not provide any evidence that they were entitled to nor did they attempt to claim any further deductions arising from their farming activities v unreported capital_gain respondent determined that petitioners are liable for tax on an unreported capital_gain for from the date sale of a u s treasury note gross_income includes any gain on property sec_61 the amount of any gain on property is the excess of the amount_realized over the adjusted_basis of the property see sec_1001 generally the adjusted_basis for determining gain_or_loss from the sale or disposition of property is the cost of such property sec_1011 sec_1012 where property is acquired from a decedent the basis is the fair_market_value of the property at the date of death unless the alternate_valuation_date is elected sec_1014 a taxpayer must establish the basis of the property for purposes of determining the amount of gain_or_loss the taxpayer must recognize proof of basis is a specific fact which the taxpayer has the burden of proving 271_f2d_44 9th cir affg tcmemo_1957_193 although it is highly probable that the treasury note had a material tax basis petitioners did not provide any evidence or documentation regarding the basis of the treasury note petitioners’ contention that the income is that of lucky kirt trust is unavailing because the lucky kirt trust is disregarded for federal_income_tax purposes the court therefore sustains respondent on this issue vi sec_6662 penalty with respect to examinations beginning after date the commissioner bears the burden of production in any court_proceeding involving an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment attributable to among other things any negligence or the court highlighted this issue at the start of the trial by suggesting to petitioners that the court should hear any evidence pertaining to the amount they paid for the note or any other evidence that could be relevant to their tax_liability disregard of the rules or regulations or any substantial_understatement_of_income_tax sec_6662 sec_6662 and sec_1_6662-3 and income_tax regs define negligence as including any failure to make a reasonable attempt to comply with the code and define the term disregard as including any careless reckless or intentional disregard negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and tcmemo_1964_299 108_tc_147 85_tc_934 a substantial_understatement_of_income_tax exists for an individual where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate sec_6662 the amount of the understatement shall be reduced by that portion of the understatement attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or as to any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 where a taxpayer can show there is reasonable_cause for any portion of the underpayment and that the taxpayer acted in good_faith with respect to that portion of the underpayment then no penalty shall be imposed under sec_6662 with respect to that portion of the underpayment sec_6664 petitioners did not report any income for any of the years in issue they chose to hide their income by attributing their earnings to a sham trust and failed to provide any books_or_records of lucky kirt trust or even the trust document itself moreover petitioners did not offer any substantial_authority or reasonable_cause for failing to report their income accordingly they are liable for a penalty under sec_6662 for each of the years in issue respondent is sustained on this issue vii sec_6673 penalty sec_6673 allows this court to award a penalty to the united_states in an amount not in excess of dollar_figure for proceedings instituted by the taxpayer primarily for delay or for proceedings in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir imposing penalties on taxpayers who made frivolous constitutional arguments in opposition to the income_tax courts have ruled that constitutional defenses to the filing requirement such as petitioners present are groundless and wholly without merit 611_f2d_1226 8th cir see also brunner v commissioner tcmemo_2004_187 affd per curiam 142_fedappx_53 3d cir williams v commissioner tcmemo_1999_277 morin v commissioner tcmemo_1999_240 sochia v commissioner tcmemo_1998_294 all of which imposed a sec_6673 penalty for tax_protester arguments groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite respondent did not request a sec_6673 penalty however the court chooses to impose a penalty today this court warned petitioners at trial that they might be liable for a penalty under sec_6673 for raising frivolous arguments however at trial and on brief mr lundgren continued to present petitioners’ case using meritless and groundless arguments such as employing religious doctrine instead of presenting legal arguments the court is satisfied that a penalty in this case is appropriate and therefore chooses to exercise its discretion sua sponte under sec_6673 in requiring petitioners to pay a penalty in the amount of dollar_figure to the united_states for each of these dockets for a total penalty of dollar_figure the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless irrelevant or moot to reflect the foregoing appropriate decisions will be entered
